Citation Nr: 0808100	
Decision Date: 03/11/08    Archive Date: 03/20/08

DOCKET NO.  03-11 827A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an effective date earlier than July 20, 1998 
for the award of service connection for impotence with 
special monthly compensation based on loss of use of a 
creative organ.


REPRESENTATION

Appellant represented by:	African American PTSD 
Association


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The veteran had verified active service from August 1962 to 
April 1972, and from December 1977 to July 1982.  The veteran 
also had additional active and inactive service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington, which assigned an effective date of 
January 7, 2002 for the grant of service connection for 
impotence with special monthly compensation based on loss of 
use of a creative organ.  Thereafter, a December 2004 rating 
decision assigned an earlier effective date of July 20, 1998.  
The claims file has now been permanently transferred to the 
Atlanta, Georgia RO.  

In statements dated August 13, 2007, November 7, 2007, and 
December 5, 2007, the veteran has raised various claims.  
This matter is referred to the RO for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The record reflects that the veteran is represented by the 
African American PTSD Association.  VA regulations provide 
that, when a veteran appeals to the Board, he "will be 
accorded full right to representation in all stages of an 
appeal by a recognized organization, attorney, agent, or 
other authorized person."  38 C.F.R. § 20.600 (2007).  If a 
veteran appoints a representative, VA is to give the 
representative an opportunity to execute a VA Form 646, 
Statement of Accredited Representative in Appealed Case, 
prior to certification of the appeal to the Board "in all 
instances."  VA Adjudication Procedure Manual M21-1MR, Part 
I, Chapter 5, Section F (August 19, 2005) (formerly M21-1, 
Part IV, para. 8.29).  Here, the veteran's representative has 
not been given an opportunity to execute a VA Form 646.  
Therefore, the Board has no alternative but to remand this 
case so that the RO/AMC may make a specific request to the 
veteran's representative for submission of a VA Form 646.  

The Board has also been unable to locate any correspondence 
to the veteran advising him of the evidence necessary to 
substantiate his claim for an earlier effective date for the 
grant of service connection for impotence with special 
monthly compensation based on loss of use of a creative 
organ.  Therefore, proper notice should be provided.

The record also reflects that the veteran was granted Social 
Security Administration (SSA) disability benefits in 
September 1990, effective from March 1990.  The duty to 
assist applies to relevant evidence known to be in the 
possession of the Federal Government, such as VA, or SSA 
records.  See 38 C.F.R. § 3.159(c)(2) (2007).  Therefore, 
while this case is in remand status, the RO/AMC must obtain 
all available records relating to the appellant's claim for 
SSA disability benefits.  

Accordingly, the case is REMANDED for the following action:

1.  Ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. § 5103 
(West 2002) and 38 C.F.R. § 3.159 
(2007), with respect to the claim on 
appeal.

2.  Request from the Social Security 
Administration all records related to 
the veteran's claim for SSA disability 
benefits that was granted in September 
1990, effective from March 1, 1990, 
including all medical records and 
copies of all decisions and 
adjudications.

3.  Readjudicate the claim on appeal.  
If any benefit sought on appeal remains 
denied, the appellant and his 
representative should be provided a 
supplemental statement of the case, and 
given the opportunity to respond 
thereto.  

4.  Finally, make a request to the 
African American PTSD Association for 
the submission of a VA Form 646.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

